internal_revenue_service number release date index number -------------------- ------------------------------------ ---------------------------- ----------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-107444-05 date may legend trust -------------------------------------------------------------- a lp cities --------------------------- --- ------------------------------ -------------------------------------------------------------- ------------------------ ------------------- --------------------------------------------- this is in reply to a letter dated date and a subsequent submission state sub dear ------------ requesting a ruling on behalf of trust that amounts received by trust from tenants at certain properties will not be treated as other than rents_from_real_property under sec_856 of the internal_revenue_code facts investment_trust reit owns approximately a percent of the outstanding common units and is the general_partner of lp lp through separate limited_liability companies or trust which has elected under sec_856 to be treated as a real_estate trust through division rents commercial space retail_space and showroom trust owns all of the stock of sub a taxable_reit_subsidiary trs of trust currently the showroom space leased by sub from trust is subleased by sub plr-107444-05 partnerships owns and operates real properties throughout the united_states one division of lp division is comprised of properties in cities and state the properties sub acts as the property manager for the properties and operates trade shows at the properties and at properties owned by third-parties as property manager sub leases markets and handles day-to-day operations for the properties and is compensated by trust directly or indirectly on an arm’s-length basis for its services space at the properties to tenants the showroom space which is the subject of this ruling consists of space rented to third-party occupants and to sub for periods of from one to ten years the showroom space is used by manufacturers and wholesalers to display products for buyers specifiers such as architects and designers and end- users to occupants in connection with trade shows sub provides certain furniture and equipment and various services to the occupants including security drayage cleaning and promotions the basic services the rent that sub collects from the occupants includes payment for the basic services sub offers additional services beyond the basic services such as additional drayage painting carpentry and additional furniture and equipment rentals to showroom space occupants occupants using the additional services are separately charged by sub for those services trust and sub wish to restructure the current arrangement trust desires to rent all showroom space directly to tenants sub will continue to provide the basic services to tenants and will continue to manage the properties trust will receive rental income from the occupants and will compensate sub on an arm’s length basis for the basic services provided by sub to the occupants sub will continue to be compensated directly by the occupants for the additional services the restructuring is intended to enable sub to function purely as a service company space in the properties to occupants other than usual and customary services and activities permitted to be rendered by reits as landlords with respect to their property or by trustees with respect to the trust any services which are rendered to the occupant primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only will be performed by sub or a qualified independent_contractor the costs of any services provided by sub will be paid_by sub including employees’ salaries and the costs of uniforms equipment and supplies to provide the various services sub will rent space in trust’s properties in compliance with sec_856 trust represents that it will not perform any services in connection with its renting plr-107444-05 trust represents that the rent attributable to personal_property that is leased under or in connection with the lease of any showroom space will not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the leases of any showroom space law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income sec_856 provides that rents_from_real_property include subject_to exclusions provided in ' d a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 of the income_tax regulations provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 of the regulations provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property plr-107444-05 sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of ' d a services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of the reit shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under ' b if received by an organization described in ' a sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant in revrul_2002_38 2002_2_cb_4 a reit pays its trs to provide noncustomary services to tenants the reit does not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs trs employees perform all of the services and trs pays all of the costs of providing the services the trs also rents space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants are considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services do not give rise to impermissible_tenant_service_income and do in this case following the restructuring it is represented that any services or plr-107444-05 not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 revrul_98_60 1998_2_cb_749 holds that the determination of whether impermissible_tenant_service_income received by a reit exceeds the one percent limitation is computed separately with respect to each property owned by the reit rather than with respect to any particular tenant activities to be performed by trust in connection with the rental of the showrooms will be usual and customary for landlords to provide for their property or for trustees to provide on behalf of a_trust and will not be primarily for the convenience of the tenant accordingly such services will not cause rents received from tenants of the showrooms to be treated as other than rents_from_real_property under sec_856 provided by sub and the fees for such services will be either a separately_stated from the rents received by trust and collected and retained by sub or b included in the rent received by trust and trust will compensate sub on an arm’s-length basis for providing the services all costs associated with providing the noncustomary services will be paid_by sub accordingly income from services provided by sub to tenants of trust at each of the properties will be excepted from the definition of impermissible_tenant_service_income and the amounts received by trust from tenants of the properties will not be treated as other than rents_from_real_property under sec_856 other information any noncustomary services provided to tenants at any showroom property will be except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether trust will otherwise qualify as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it trust should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with a plr-107444-05 power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
